Citation Nr: 0213862	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1998 to November 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to 
service connection for a chronic right shoulder disability.  
The veteran disagreed with that determination in June 2000, 
and, following issuance of a statement of the case in August 
2000, the veteran submitted a timely substantive appeal in 
January 2001.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service medical records reflect complaints 
of right shoulder pain, including after it was determined 
that right shoulder strain had resolved.

3.  The preponderance of the evidence establishes that the 
veteran has current residuals of a right shoulder injury, 
currently diagnosed as multi-directional instability.


CONCLUSION OF LAW

The veteran incurred a right shoulder disability, diagnosed 
as multi-directional instability, in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred residuals of a right 
shoulder injury in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

In this case, the veteran's service induction examination 
discloses no abnormality of the upper extremities, and the 
report of medical history completed by the veteran reflects 
no history of right arm pain or injury.  About a month after 
the veteran's June 1998 service induction, he sought 
treatment for right shoulder pain.  He reported shoulder pain 
of about two weeks' duration after a rack of rifles he was 
moving jerked his right shoulder back.  Full range of motion, 
but with pain at 90 degrees of flexion and abduction, was 
noted.  Motrin was prescribed.  A few days later the veteran 
again sought treatment for the right shoulder.  Following 
continued complaints of right shoulder pain, the veteran was 
placed on a restricted physical profile.  Radiologic 
examination of the right shoulder disclosed no abnormality.  
There was mild scapular winging.  The assessment was right 
shoulder strain.  The veteran continued to seek treatment for 
right shoulder pain and weakness in August 1998 and in 
September 1998.  The veteran reported improvement following a 
brief hospitalization for pharyngitis.  However, when he 
returned to physical activities, he reported an increase in 
right shoulder pain.  Following physical therapy, and a 
determination that the veteran's right shoulder strain had 
resolved, the veteran reported increased symptoms of shoulder 
pain with return to full military activity.  The veteran was 
discharged after completion of just over six months of 
service. 

A private medical statement, by D.G. and D.M, MD, dated in 
December 1998, disclosed tenderness on testing of the 
supraspinatus, clunk sign, and positive slaprahension sign.  
There was no shoulder instability with loading.  There was 
tenderness to palpation posteriorly and anteriorly.  The 
physician indicated that he suspected a SLAP (superior 
labrum, anterior and posterior) lesion.

The veteran submitted the report of magnetic resonance 
imaging (MRI) conducted in January 1999.  That report 
disclosed a normal acromion process and normal 
acromioclavicular joint and rotator cuff tendon with a small 
degenerative cyst within the superolateral aspect of the 
humeral head and minimal irregularity and abnormal contrast 
within the posterior aspect of the superior labrum, thought 
to represent possible labral degeneration or a small labral 
tear.  

January 1999 private clinical notes from D.M., MD, reflect 
that, because the MRI disclosed that the supraspinatus was 
intact, a SLAP lesion was ruled out.  The examiner commented 
that the MRI results were consistent with a minimal tear and 
degenerative changes which could have been associated with 
the type of injury the veteran described.  There was 
tenderness over the anterior capsule of the right shoulder.  
There was a clunk sign and a positive apprehension sign.  
Strength was 4/5.  The diagnosis assigned was right shoulder 
pain with questionable labral pathology.

Private clinical notes of B.B., MD, dated in February 1999, 
disclosed that the veteran had generalized ligamentous 
laxity, increased popping of the right shoulder with motion 
as compared to the left, and a 1+ sulcus sign.  Motor 
strength was 4+/5.  Apprehension sign was negative.  The 
examiner considered the prior diagnosis of questionable 
labral pathology but did not feel that this was contributing 
significantly to the veteran's symptoms.  Dr. B. concluded 
that the veteran's underlying laxity of the shoulder combined 
with weakness and some scar formation secondary to injury 
resulted in the veteran's right shoulder pain.

At the time of a December 1999 VA examination, the examiner 
noted that the veteran's posture was good, his head was 
square on his shoulders, and both shoulders were at a 
symmetric level.  The contour of the right shoulder was 
normal; there was no atrophy or deformity.  Active and 
passive ranges of motion were to 175 degrees of abduction, 
175 degrees of forward flexion, 80 degrees of external 
rotation, and 90 degrees of internal rotation.  The veteran 
complained of pain on abduction.  The apprehension test was 
negative and sulcus sign was also negative.  Radiologic 
examination of the right shoulder with weights disclosed no 
abnormality and no evidence of subluxation or displacement of 
the joint.  The examiner concluded that the veteran had 
subjective complaints of pain in the right shoulder with no 
evidence of any instability or recurrent displacement.

Private clinical notes from Dr. B. dated in September 2000 
reflect that objective findings on examination were similar 
to the February 1999 examination.  The veteran reported 
ongoing popping and snapping in the shoulder and reported 
three days of increased pain interfering with ability to 
sleep without increase in activity to coincide with onset of 
symptoms exacerbation.  The examiner concluded that the 
veteran had multidirectional instability of the right 
shoulder and prior strain.  Dr. B. also stated that he could 
not provide an opinion that there was no structural damage, 
only pain.

In a June 2001 medical opinion, the VA examiner reiterated 
that there was no evidence of any multi-directional 
instability of the right shoulder on objective examination in 
December 1999.

In this case, there is an inservice diagnosis of shoulder 
strain, and there are subsequent notations reflecting that 
the veteran's shoulder strain resolved.  The service medical 
records also clearly reflect that the veteran continued to 
complain of shoulder pain.  These medical findings support 
the veteran's assertion that he continues to have the same 
pain he had in service.  

The evidence of record reflects that the veteran sought 
treatment for right shoulder pain soon after his service 
discharge.  The evidence reflects that two private 
physicians, Dr. B. and Dr. M, as well as a resident working 
with Dr. M., determined that the veteran had objective signs 
of right shoulder disability, as well as subjective 
complaints of pain.  An MRI also disclosed some pathology, 
although the veteran's private physician questioned whether 
the pathology demonstrated on MRI was related to the 
veteran's complaints of right shoulder pain.  The veteran's 
residuals of right shoulder injury have been variously 
diagnosed as questionable labral pathology, underlying 
shoulder laxity combined with weakness and scar formation, 
and multi-directional instability.  Additionally, the 
veteran's private physician has opined that he is "not 
comfortable" stating that the veteran has pain without 
structural damage.

The VA medical examiner found no objective signs of right 
shoulder pathology, and assigned no diagnosis except right 
shoulder pain.  As the RO noted, pain alone is not a 
disability, and service connection cannot be granted for pain 
without a diagnosis.  The VA examiner further stated that he 
could not comment as to why the veteran's private physicians' 
findings differed from the VA findings.  However, two private 
physicians provided medical diagnoses for the veteran's 
subjective complaints of right shoulder pain and noted 
objective findings consistent with symptoms of pain.  

The evidence provided by the two private physicians, which 
favors the veteran's claim, is at least as persuasive as the 
examination report and VA opinion of record, which is 
unfavorable to the veteran's claim.  The evidence is at least 
in equipoise to warrant a finding that the veteran incurred a 
right shoulder disability, diagnosed as multi-directional 
instability, in service.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran was informed of the provisions of the VCAA by a 
July 2001 supplemental statement of this case, although the 
RO did not have the guidance of the VCAA in adjudicating the 
claim.  However, as the decision herein is entirely favorable 
to the veteran's claim of entitlement to service connection 
for residuals of a right shoulder injury, remand for further 
notification of evidence needed to substantiate the claim or 
notification of VA's duty to assist in developing the facts 
would not be of benefit to the veteran.  No further 
discussion of the provisions of the VCAA or further action to 
comply with the VCAA is required.  Resolving doubt in the 
veteran's favor, service connection for the residuals of a 
right shoulder injury, currently diagnosed as multi-
directional instability, is warranted.

ORDER

Entitlement to service connection for the residuals of a 
right shoulder injury, currently diagnosed as multi-
directional instability, is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

